291 F.2d 623
Lela B. BROWN, Plaintiff-Appellant,v.KROGER COMPANY, an Ohio Profit Corporation, Defendant-Appellee.
No. 14449.
United States Court of Appeals Sixth Circuit.
June 13, 1961.

Henry A. Platt, Detroit, Mich., for plaintiff-appellant.
H. Monroe Stanton, Stanton, Taylor & McGraw, Saginaw, Mich., for defendant-appellee.
Before CECIL, WEICK and O'SULLIVAN, Circuit Judges.

ORDER.

1
This is an appeal from the Northern Division of the United States District Court, for the Eastern District of Michigan. Lela B. Brown, plaintiff-appellant, brought an action against Kroger Company, defendant-appellee, to recover damages for injuries sustained through the alleged negligence of the defendant.


2
The plaintiff claimed that she slipped on an onion top, on the floor of the defendant's store, and that, as a result of a fall therefrom, she sustained the injuries of which she complains. The district judge directed a verdict in favor of the defendant.


3
The appeal was submitted to the Court upon the brief and appendix of the appellant, the brief of the appellee, and the oral arguments of counsel.


4
Upon consideration whereof we find that there was no evidence to show active negligence on the part of the defendant in causing the onion top to be on the floor and that there was no evidence that the onion top had been on the floor long enough that in the exercise of ordinary care the defendant should have known that it was there.


5
It is therefore ordered that the judgment of the District Court be and the same is hereby affirmed.


6
Erie R. Co. v. Tompkins, 304 U.S. 64, 58 S.Ct. 817, 82 L.Ed. 1188; Konen v. Moose Lodge No. 288, 345 Mich. 80, 75 N.W.2d 330; VanBrocklin v. Bragman, 319 Mich. 220, 29 N.W.2d 159; Filipowicz v. S. S. Kresge Co., 281 Mich. 90, 274 N.W. 721.